PER CURIAM
In July, 1958, this Court refused to stay, pending appeal, an order of the Bell Circuit Court directing the appellants, majority councilmen of the City of Middlesboro, to approve the draft of the minutes of a special meeting of the City Council which had been submitted for approval by the City Clerk. The contents of the Clerk’s draft of the minutes were not questioned, but rather the Clerk’s failure to include a point of order raised by the majority councilmen which the presiding officer, the Mayor, had ruled out of order.
The special meeting of the Council had been called for two special purposes, one of which was the enactment of the City’s ad valorem tax program for the 1958-1959 fiscal period. That program was adopted, but the appellants, majority councilmen, had refused to approve the Clerk’s minutes of the meeting because they failed to include mention of the aforesaid point of order which did not pertain to any official matter within the purview of the call for the special meeting.
It is obvious the question thus raised represents a mere difference of opinion of no immediate legal consequence between the two factions of the City Council, and for us to adjudicate the matter would merely give personal gratification to one of the factions without conferring any substantial legal benefit. Consequently, there is no justiciable issue presented, and the appeal is dismissed.
BIRD, J., not sitting.